         Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 1 of 54




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI<


 VASILY SIDOROV,
                                                                COMPLAINT
                                           Plaintiff,
                                                               21-cv-__ (_)
                      -against-
                                                                Plaintiff Demands
 KONSTANTIN MALKOV, GARMAL, LLC,                                  Trial by Jury
 CLOUD DADDY, INC.,JOHN T. KELLY,
 MAXIM SMETANNIKOV, MVG, LLC and
 YURIY KOZHYNOV

                                       Defendants.




                Plaintiff Vasily Sidorov, by his attorneys, Scarola Zubatov Schaffzin PLLC, as and

for his Complaint herein, alleges as follows:


                                         The Nature of the Action

                1.      This action for fraudulent inducement and/ or omission, negligent

misrepresentation and/ or omission, breach of fiduciary duty, breach of contract, unjust enrichment,

for a declaratory judgment and for specific performance arises from an egregious course of action in

which plaintiff Vasily Sidorov was induced by defendants Konstantin Malkov and Maxim

Smetannikov to invest on entirely false pretenses in Mr. Malkov's startup entity, Cloud Daddy LLC,

which was in the business of providing secure backup and disaster recovery for cloud data storage.

Mr. Sidorov was misinformed on every level: he was given misinformation about the market-

readiness of the company's technology, led to believe, falsely, that it was an existing business with

satisfied customers and utterly misinformed about the financial contributions of- and per-share

prices paid by - others who had invested and who would invest at the same time as his own

intended investment would be paid in, as well as led to believe that that he would be executing a
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 2 of 54




shareholders agreement that would impose certain material obligations upon other investors but

which, in fact, on information and belief, was never intended to be presented - and was not

presented - to them for execution. On the basis of such misinformation, he invested $200,000 in

Cloud Daddy in December 2017 / January 2018.

               2.      This round of investment was followed by a further round of investment in

November-December 2018, in which Mr. Sidorov was again solicited by Mr. Malkov and company

attorney John T. Kelly on entirely false pretenses. Among other things, Mr. Sidorov was falsely told

that the company would be receiving an additional $2.1 milli on in investm ent when the actual

number to be contributed was known to be substantially smaller and was falsely told he needed to

invest an additional $252,000 to avoid dilution of his interest in the company. On the basis of such

misinformation, he invested another $252,000 in the company in November-December 2018.

                3.      He discovered substantially later that, am.ong other things, two investors who

were initially supposed to be investing $486,000 in Cloud Daddy as part of this second round of

investment had been permitted to invest at a later date at a substantially lower per-share price, a

transaction the terms of which were deliberately concealed from him and which was permitted to

take place, in plain violation of his contractual and other rights, without his knowledge and consent.

                4.      Over time, he discovered, moreover, that, among other things, Cloud Daddy

was, in fact, little more than a product - and, moreover, a product not nearly as polished and

 unique as he had been led to believe. It hardly had any sales or customers and was being utterly

 mismanaged by Mr. Malkov, who had spent much of its capital in an opaque manner on

 undocumented or inadequately documented product development work and who, instead of

 working diligently to build the business and product of Cloud Daddy, was working full-time at

 another entity while running Cloud Daddy as he saw fit and without requisite formalities or the




                                                    2
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 3 of 54




involvement of the Board in matters, including full control of Cloud Daddy's finances, that were

properly the subjects of Board oversight and approval.

                5.      Predictably, largely as a result of Mr. Malkov's mismanagement in violation

of Mr. Sidorov's contractual and other rights, Cloud Daddy now, on information and belief, teeters

on the brink of bankruptcy.

                6.      As detailed below, this action seeks compensatory and punitive damages and

specific performance, as well as a declaration of the voidin g ab initio of certain fraudulently induced

agreements into which Mr. Sidorov entered in conjunction with his investments.


                                                The Parties

                7.      Plaintiff Vasily Sidorov is an individual who resides in Moscow, Russia.

                8.      Defendant Konstantin Malkov is an individual who, on information and

belief, resides in Holmdel, New Jersey.

                9.      Defendant Cloud Daddy, Inc. is a corporation company organized and

existing under the laws of the State of New Jersey, with its principal place of business listed in its

Certificate of Authority as being defendant Yuriy Kozhynov's personal residence in Freehold, New

Jersey.

                 10.    John T. Kelly is an individual who, on information and belief, resides in

Woodbridge, New Jersey.

                 11.     Garmal, LLC is a limited liability company organized and existing under the

laws of the State of New York, with its principal place of business in Holmdel, New Jersey.

                 12.     Maxim Smetannikov is an individual who, on information and belief, resides

in Morganville, New Jersey.




                                                     3
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 4 of 54




                13.     MVG, LLC is a limi ted liability company that, on information and belief, is

organized and existing under the laws of the State of New Jersey, with its principal place of business

in Morganville, New Jersey.

                14.     Yuriy Kozhynov is an individual who, on information and belief, resides in

Freehold, New Jersey.


                                           Jurisdiction and Venue

                15.     Jurisdiction in this court is proper under 28 U.S.C. §1332(a) because plaintiff

is a citizen of Russia and defendants are citizens of the States of New York and New Jersey, and the

amount in controversy exceeds $75,000.

                16.      Venue in this court is proper under 28 U.S.C. §1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in the State of New

York insofar as plaintiff was primarily induced into investing in the business at issue during meetings

that took place in the State of New York. Venue is also proper in this court because the parties'

Shareholders Agreement (described and defined below) provides for litigation of any disputes in this

forum.


                                                 Background

    A. Mr. Sidorov Is Fraudttlentjy Induced to Invest in Cloud Daddy

                 17.     The course of action leading to the investment that is the subject of this case

was initiated when defendant Konstantin Malkov and others solicited and, as it turned out,

fraudulently induced Mr. Sidorov's investment in Cloud Daddy in a series of meetings that occurred

in New York City in 2017.

                 18.     Messrs. Sidorov and Malkov first became acquainted with one another

through mutual connections in the mid-to-late 1980s. They had lost touch until Mr. Malkov reached



                                                      4
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 5 of 54




out to Mr. Sidorov in 2012 on an IT-related issue, and they have consulted with each other on IT-

related issues on several occasions since then.

                19.     In the interim, Mr. Sidorov had become a businessman and executive in the

Russian telecommunications industry, a manager of a private equity /venture capital business and a

board member of several prominent entities in the Russian Federation.

                20.     Mr. Malkov, in the meantime, had won a prestigious USSR Young Scientists

Prize in Mathematics in 1989, had become a professor of applied mathematics and computer science

at Moscow State University after receiving his doctorate from that institution and had authored

dozens of scientific articles on differential equations, numerical analysis, control theory,

seismological inverse problems, mathematical methods in economics and artificial intelligence.

                21.     He had also played prominent and foundational IT development roles in a

variety of businesses, including in the fields of cloud computing, e commerce and cybersecurity,

among others.

                22.     Because of his general familiarity with Mr. Malkov, including his background

and credentials, Mr. Sidorov reasonably viewed Mr. Malkov as a well-credentialed and highly capable

mathematical genius.

                23.      On July 7, 2017, Mr. Malkov and two other individuals, one of whom was

defendant Maxim Smetannikov, met with Mr. Sidorov at the Mark Hotel in New York, New York in

order to solicit his investment in Mr. Malkov's startup entity, called "Cloud Daddy, Inc."

                 24.     Cloud Daddy was envisioned as a cloud-based secure data backup and

disaster recovery technology company that would provide such services for businesses using

Amazon Web Services ("A WS") hosting, which is the most widely utilized web hosting platform in

 the world.




                                                     5
           Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 6 of 54




                25.     During the meeting, Cloud Daddy was represented by Messrs. Malkov and

Smetannikov - as it turned out, falsely - to be an existin g product with broad and unique

functionality and a body of existing and happy customers, and Cloud Daddy was also described to

Mr. Sidorov as already having a team in place ready to further develop the product, with

work/ development already having begun prior to that meeting.

                26.     Mr. Sidorov him self had and has no background or expertise in software

development and relied on Messrs. Malkov and Smetannikov and the representations made to him

and information furnished to him at this and subsequent early meetings and communications for his

understanding of the Cloud Daddy product and its uniqueness and significance in the market at

which it was aimed.

                27.     Shortly after the meeting, and confirming the impression Mr. Sidorov had

been given, on July 19, 201 7, Mr. Smetannik ov setrl. Mt. Sidorov a follow-up e-mail transmitting a

seven-page "white paper" conveying that description of the company's product as broadly

functional, tapping into a several billion dollar market and with allegedly existing, satisfied

customers, including both a top-20 crypto currency mining company armed with 10,000 machines

and a Scandinavian government offering a glowing testimonial from its top IT officer in its Ministry

of Telecommunications.

                 28.     As Mr. Sidorov much later came to learn, Mr. Smetannikov turned out to be

 a Cloud Daddy shareholder (through an investment entity of his called "MVG, LLC"), without,

 however, ever having put any money into the company, while the alleged customers either never

 existed at all or were, at best, mere users of a free trial-level version of Cloud Daddy's software.

                 29.     On September 14, 2017, Mr. Malkov sent a draft of a subscription agreement

 ("Subscription Agreement") and Cloud Daddy's capitalization table to Mr. Sidorov.




                                                     6
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 7 of 54




               30.     Mr. Sidorov's understandin g based on this and subsequent capitalization

tables provided by Mr. Malkov was that prior to this planned round of investm ent, Mr. Malkov,

through his entity, Garmal, LLC ("Garmal") (of which, as Mr. Sidorov discovered much later,

certain other Cloud Daddy investors were also members), had put approxim ately $1 milli on in cash

into Cloud Daddy. As it turned out later - when Mr. Sidorov began asking questions after other

misdeeds by Mr. Malkov had come to light in 2020 - Mr. Malkov could offer no proof that such

money had actually been contributed by him and/ or Garmal, and in fact, this fudged number

consisted in signi ficant part of opaque "sweat equity."

                31.     A subsequent meeting between Mr. Malkov and Mr. Sidorov took place on

September 19, 2017 at Le Bilboquet restaurant in New York. The purpose of that meeting was to

further solicit Sidorov to make an investment in Cloud Daddy, and during the meeting Mr. Malkov

further touted the continued progress of the Cloud DaJJy product and business.

                32.     Subsequent to that second in-person meeting related to the Cloud Daddy

investment, Mr. Malkov resent to Mr. Sidorov on September 20, 201 7 a draft of the Subscription

Agreement, with its attached capitalization table, and a non-disclosure agreement signed by

 defendant Yuriy Kozhynov, as Cloud Daddy's "founder and CEO."

                33.      On September 28, 2017, Mr. Malkov and Mr. Sidorov had a call with a

 product demo to further solicit an investm ent into Cloud Daddy from Mr. Sidorov. Mr.

 Smetannikov also participated in this call. On that same day Sidorov signed a proposed non-

 disclosure agreement with regard to the potential investment.

                 34.     On October 4, 2017, Mr. Malkov sent Mr. Sidorov Cloud Daddy's Certificate

 of Incorporation, a draft of the A 1 Round Shareholders Agreement ("Shareholders Agreement")

 and the Subscription Agreement for common stock of Cloud Daddy.




                                                     7
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 8 of 54




               35.     On October 18, 2017, Mr. Sidorov confirmed his interest in investing

$200,000 into Cloud Daddy, subject to documentation.

               36.     Mr. Sidorov then proceeded to negotiate on the content of the draft

Subscription Agreement with Mr. Malkov, with Mr. Malkov receiving substantial input from Cloud

Daddy corporate counsel John T. Kelly, an attorney with the firm of Wilentz, Goldman & Spitzer,

P.A., though Mr. Kelly would later repeatedly deny knowledge of and involvement in this round of

investment and, apparently, was working on the documents without a retainer agreement as yet in

place.

                3 7.   In response to certain proposed changes suggested by Mr. Sidorov, Mr.

Malkov wrote in an e-mail of October 31, 2017 that "cutting some corners" was necessary to avoid

overspending on legal fees, as this was a "friends and family" round of investment, and Mr. Kelly

echoed the substance of those comments in an e-mail sent on the same day.

                38.     A further draft of the Subscription Agreement discussed in November 2017

attached a capitalization table representing that the total investment into the company in this first

round of investment would be $907,500.

                39.     Undisclosed to Mr. Sidorov at the time - and as he learned only later, in

2020 - was the material fact, well known to Mr. Malkov, that other investors listed in the

 capitalization table pertaining to that same round of investment had either contributed no cash but

 only "sweat equity," for which they were awarded numbers of shares calculated in a fashion that

 remains opaque. Of the $907,500 represented as being invested in Round 1, only $375,000, including

 Mr. Sidorov's own $200,000, reflected an actual cash investment into the company.

                 40.    Moreover, even of the $375,000 actually invested into the company at this

 time, another material fact known to Mr. Malkov but not revealed to Mr. Sidorov at the time Mr.

 Sidorov made his investment was that investors would be paying/had paid different prices (some



                                                    8
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 9 of 54




higher and some lower) than the price Mr. Sidorov paid for their shares: while Mr. Sidorov's per-

share price was $1,111.11, for example, another investor, Yuri Brazhnikov (through his entity YB

Investments, LLC), had paid only $666.70 per share.

               41.     These facts, had they been known to Mr. Sidorov, would clearly have

materially impacted his assessment of the company and the investm ent he had been induced to


make.

                42.    In further e-mails of November 18, 2017, Mr. Malkov stated that Cloud

Daddy would have a five-person Board of Directors, to include, in addition to Mr. Sidorov himself,

Yuriy Kozhynov, Joe Merces, Maxim Smetannikov and Andrey Korepanov or Pavel Koptev and

that an operating budget would require a board vote, while CEO appointment, re-capitalization and

mergers and acquisitions would require a unanimous board vote.

                43.     Both Messrs. Malkov and Kelly also stated in e-mails that developers would

sign over their intellectual property to Cloud Daddy. As Mr. Sidorov later discovered, that did not,

in fact, happen until April-May 2019.

                44.     On December 6, 2017, Mr. Malkov informed Mr. Sidorov that Joseph

 Merces, an individual with a substantial background in product development and management,

 would be resigning as Chief Information Officer of the New York City Law Departm ent and joinin g

 Cloud Daddy as its CEO.

                 45.    On the same day, Mr. Sidorov executed the Subscription Agreement and

 forwarded it to Mr. Malkov. The Subscription Agreement was later modified to correct a detail not

 material to this case, and that final version of the Subscription Agreement was executed by Mr.

 Sidorov on December 15, 2020. The agreement was countersigned by Yuriy Kozhynov on behalf of

 Cloud Daddy on December 16, 2017.




                                                   9
            Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 10 of 54




                   46.    Pursuant to the Subscription Agreement, expressly governed by New York

law, Mr. Sidorov agreed to purchase 180 shares of common stock of Cloud Daddy (out of 1,500

shares authorized), representing 12% of the company's issued share capital, at an aggregate price of


$200,000.

                   47.    As agreed, Mr. Sidorov paid over his $200,000 investm ent to the company

shortly thereafter. Later, on January 2, 2018, Mr. Sidorov would receive a scan of a Cloud Daddy

share certificate confirming his ownership of 180 shares (out of 1500 authorized), representing 12%

of the issued share capital of the company.

                   48.     On December 19, 2017, Mr. Sidorov proceeded to execute the Shareholders

Agreement, which was countersigned by Mr. Kozhynov the next day.

                   49.     Notably, however, despite the fact that the Shareholders Agreement was

stated   in its opening paragraph to be "entered into by and among (i) CloudDaddy, Inc .... (ii) Vasily

Sidorov, and (iii) the Persons whose names and addresses appear from time to time on Schedule I

hereto (the 'Other Investors')," on information and belief, as discussed further below, none of the

seven individuals (except for Mr. Kozhynov, who signed on behalf of Cloud Daddy) and entities

appearing on the attached Schedule I ever signed the agreement, were ever asked to sign the

 agreement or were ever, including in the opinion of corporate counsel John Kelly, even intended to be

 asked to sign the agreement.

                    50.    The Shareholders Agreement, attached as Exhibit A hereto, contains several

 noteworthy provisions:

              a.    A provision at ,J1(b), obligating Cloud Daddy, within certain specified time frames,

                    to provide Mr. Sidorov with certain categories of financial reports (quarterly

                    unaudited U.S. GAAP financial statements, unaudited and audited annual financial




                                                       10
Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 11 of 54




      statements, quarterly management reporting packages, annual budgets and operating

      plans, independent audit reports);

 b.   A provision at ii1(c), obligating Cloud Daddy to permit Mr. Sidorov and his agents to

      inspect and receive copies of company books and records, as well as to discuss the

      company's affairs with Cloud Daddy's officers, directors, key employees and

      independent public accountants;

 c.   A provision at ii2(a), setting an initial Board of Directors, to consist of Mr. Sidorov,

      Yuriy Kozhynov, Andrew (a/k/ a "Andrey") Korepanov, Maxim Smetannikov and

      Joe Merces.

 d. A list of items set forth at i12(b) requiring unanim ous Board approval for:

          Re-capitalization, M&A, Founder Stock Sale, CEO appointm ent, assumption of
          any bank or third-party debt, shareholder loans, guaranteed and other contingent
          liabilities in favor or third parties, shareholders and/ or their affiliates, any
          interested-party transactions, changes to company's bylaws, contracts in excess
          of $100,000, appointment of auditors, annual budgets.

 e.   Paragraph 3(e), granting Mr. Sidorov a right of first refusal with respect to any other

      Cloud Daddy investor's intended transfer of shares, such that the shares would first

      have to be offered for sale to Mr. Sidorov.

 f.   A "Subscription Right" at 7\3(£), per which any further sale issuance of stock, options

      or other rights or debt convertible into equity securities was subject to "written

      notice [to Mr. Sidorov] setting forth in reasonable detail" all the material terms

      thereof and "offer[ing] to issue to Vasily Sidorov a portion of the Proposed

      Securities equal to a percentage determined by dividing (x) the number of shares of

      Common Stock and Share Equivalents Owned by Vasily Sidorov, by (y) the total

      number of shares of Common Stock and Share Equivalents then Owned by all




                                           11
Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 12 of 54




      Investors," with Mr. Sidorov then having 10 days after receipt of such notice to

      choose to exercise such purchase rights.

 g.   A "Put Right" in iJ3(g), which required Cloud Daddy and its current investors, jointly

      and severally, "to purchase all of the Shares then held by Vasily Sidorov ... for a

      purchase price payable in cash in an amount equal to the Vasily Sidorov Purchase

      Price Per Share" if it commi tted a material breach of the agreement and did not

      remedy such breach (for any breaches that could be remedied) within "30 days after

      written notice thereof from Vasily Sidorov."

 h.   A "Dilution Provision" at iJ3(h), requiring Cloud Daddy, in the event of any planned

      further subscription round in the future, to secure unanimous Board approval and

      "consent of all A1 round participants including Vasily Sidorov."

 i.   A further "AutidiluLiun Adjustments" provision at iJS(a) that provided that if Cloud

      Daddy issues or sells shares at a price lower than Mr. Sidorov's pre-issuance price per

      share, "then simultaneously with such issue or sale ... , the Vasily Sidorov Purchase

      Price Per Share shall ... be reduced to the consideration per share in such Triggering

      Transaction," with the effect that Mr. Sidorov's number of shares would be

      increased to prevent dilution.

 l·   A similar protection at iJS(a)(i) for any options issued by the company, such that if

      the total consideration received by Cloud Daddy in the granting and exercise of such

      options would result in a per-share price that is less than Mr. Sidorov's price per

      share, then the amount of common stock issued as a result of any such conversion

      of options into common stock will be decreased to equal Mr. Sidorov's price per

      share.




                                         12
         Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 13 of 54




           k.   A choice of law and forum-selection clause at ~7 (d), applying Delaware law to the

                agreement "in terms of formation and statutory matters" and New York law "for the

                matters of operation" and requiring "a0ll judicial actions brought against the parties

                arising out of or relating to this Agreement, or any obligations hereunder [to] be

                brought in any state or federal court of competent jurisdiction in the State of New

                York, New York City."

           1.   A provision at ~S(h), per which any breach of the Shareholders Agreement would

                automatically be deemed irreparable harm that cannot be compensated with

                monetary damages and that would entitle the aggrieved party to injunctive relief,

                including specific performance.

                 51.    Notably, because Mr. Brazhnikov/YB Investments, LLC made their Round 1

investment into the company in January 2018, i.e., after Mr. Sidorov's investment in December and,

as described above, at a substantially lower per-share purchase price (a fact that, as described above,

was not disclosed to Mr. Sidorov at the time and that was only discovered by him in the fall of 2020,

after other misdeeds had come to light), that transaction should have triggered Mr. Sidorov's

antidilution protection contained in Shareholders Agreement ~5(a).

                 52.     Mr. Sidorov, however, has not been made whole in conjunction with this

transaction.


    B. Cloud Dadqy's Operations Between Mr. Sidorov's First and Second Investment

                 53.     Soon after Mr. Sidorov's investment had been made, a series of events

occurred that began to suggest to Mr. Sidorov that Cloud Daddy was not as far along in its product

development or business operations as he had been led to believe based on the materials presented

to him at the time of his initial investment and that also led him to question the informality of its




                                                     13
         Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 14 of 54




operations that were inconsistent with the Shareholders Agreement and its descriptions of the

Board's required role in various corporate actions.

                54.    On December 27, 2017, Mr. Sidorov advised Messrs. Malkov and Kozhynov

that Cloud Daddy was in breach of the tim e limits set in   i11   of the Shareholders Agreement and

asked when Cloud Daddy's operating plan and budget were going to be submitted to the

shareholders/Board for approval.

                55.    In response, on December 31, 2017, Mr. Malkov sent to Mr. Sidorov a

version of Cloud Daddy's operating plan for 2018, which projected annual revenues at $131,750 and

expenses (mostly related to product development) at $815,000.

               56.     An initial Board meeting was held on January 10, 2018, with the participants

being Messrs. Sidorov, Malkov, Merces, Kozhynov, Smetannikov, Andrey Korepanov and Pavel

Koptev. Unbeknownst to Mr. Sidorov at the time, these last two individuals had worked aml/ut

were working as Cloud Daddy developers, were investors in Cloud Daddy through their respective

entities, AIZRP, LLC and PKP, LLC, and were also members of Mr. Malkov's entity, Garmal.

Moreover, it is unclear how Mr. Koptev was elected or otherwise placed on the Board at all, as he

was not a member of the initial Board set in Shareholders Agreement ,J2(a), nor is Mr. Sidorov aware

of any valid election or other mechanism through which he might have become a Board member.

               57.     At the Board meeting, it was resolved that Cloud Daddy would develop its

initial marketing plan and suggested marketing budget within 10 business days, with a detailed

marketing plan and an operating plan (to include two-year revenue projections and P&L) within 45-

60 days and submitted for Board approval.

               58.     Shortly after the Board meeting, Mr. Sidorov suggested to Mr. Malkov that

for the sake of proper corporate governance, it would be best to split up the functions of Chairman

of the Board and CEO - currently both apparently held by Mr. Merces - and also questioned



                                                  14
            Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 15 of 54




how Mr. Merces had been made Chairman, as that function required election by the Board, which

had not happened; Mr. Sidorov suggested that Mr. Malkov him self might be a better choice for the

Chairman role.

                 59.    Mr. Malkov responded that Mr. Merces' role as Chairman should be

formalized in a Board meeting but did not respond in any detail to the rest of Mr. Sidorov's

comments. Mr. Merces' role as Chairman was, in fact, never formalized thereafter.

                 60.    On February 15, 2018, Mr. Merces sent out a Cloud Daddy "Business

Model-Plan." The plan contained the following significant elements:

       •     It described a "conservative" scenario projecting 2018 revenues at $469,802.

       •     The P&L forecasted total revenues at $1,212,683 and net operating income of $594,531.

       •     The plan mentioned Mr. Kelly as the Cloud Daddy's attorney and Peter Greco of CSI

             Group as the company's accountant. The 01g Chatt indicated that Maxim Smctannikov

             is the company's marketing VP, Yuriy Kozhynov is COO, Yuriy Vikhanov is

             Development VP and that there was a total of nine+ employees/managers at the

             company.

        •    Startup Expenses up to launch on April 4, 2018 were estimated at $932,500.

             Development expenses were stated as being $352,570.

        •    The company's balance sheet had zero/nothing for patents and trademarks. The only

             company asset was cash at the bank. No patents or trademarks were projected to appear

             on the company's books at the end of 2018.

                 61.    On information and belief, the company never had anything like the "nine+

employees/managers" described in the business plan.




                                                   15
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 16 of 54




               62.     On June 26, 2018, Mr. Merces wrote to Mr. Sidorov to advise that (after an

unexpected delay caused by a wait on the Amazon Marketplace team to give necessary approvals),

the Cloud Daddy software was now generally available:

        I'm happy to report that Cloud Daddy is Generally Available today! Our website was made
        public over the weekend and our products were made public on the A WS Marketplace
        today. You can visit our website at https: / /www .clouddaddy.com You can see our products
        on the A WS Marketplace by either following the below link or visiting the A WS Marketplace
        and doing a search for Cloud Daddy. https: / laws.amazon.com/marketplace
        https: /laws.amazon.com/marketplace/ search/results ?x=0&y=0&search Terms =cloud+ dad
        dy&page=1&ref =nav search box I've had many interviews with industry analysts as well
        as editors and they're all very receptive and supportive of our solution for A WS and will
                                                          th
        release briefings on or after this Thursday the 28 ' Our Marketing and PR will commence
                              th
        this Thursday the 28       •


                63.     Mr. Malkov reported to Mr. Sidorov on July 14, 2018 that the first sales had

started to come in and highlighted positive press coverage of Cloud Daddy on CRN:

https: //www.crn.com/slide-shows / data-center/300106231 / the-1 0-hottest-data-storage-startups-of-

2018-so-far.htm/pgno /0 /3.

                64.     A week later, Mr. Merces passed along more positive press coverage and

reported to Mr. Sidorov that Cloud Daddy had "received 128 quality leads."

                 65.     Despite the seemingly positive news, on August 3, 2018, Mr. Merces sent

 same-day Board meeting materials to Mr. Sidorov, which included a revised sales forecast for 2018

 with sales projected at $53,000, i.e., less than 5% of the February projections. The projections also

 included a 12-month sales forecast for 2019 at approximately $1 million and for 2020 at $4 million.


     C. Afr. Sidorov Is Fraudulent!J Induced to Contribute
        $252,000 to the Round 2 Financing to Avoid Dilution

                 66.     On August 28, 2018, Mr. Malkov forwarded to Mr. Sidorov documents

 (including a confirmation of a trademark filing and an acknowledgment of receipt for Cloud Daddy's

 patent filing) compiled by Mr. Merces - the same documents were later sent by Mr. Merces as well




                                                    16
         Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 17 of 54




- that presented what was packaged as a "Round 2 financing" but that, in reality, was little more

than a ruse to extract another substantial contribution to Cloud Daddy from Mr. Sidorov.

                67.     In October 2018, within the framework of further "Round 2 financing"

discussions, Mr. Sidorov asked for clarification about how much was being raised and whether he

was expected to put money into the round, to which Mr. Malkov responded by forwardin g to Mr.

Sidorov an October 23, 2018 response from Mr. Kelly in which Mr. Kelly stated that on the current

assumption that "$2.1 million will be raised in this round of financing and shares will be sold at a

price of $50 per share in this round,"

        [a]s shown in m y cap table, on a fully-diluted basis, Vassily [sic] currently owns 11.651 % of
        the 100,000 outstanding shares of the company, with each share having a value of $50. If
        $2.1 milli on is being raised in this round at a price of $50 per share, that means 42,000 new
        shares will be issued in this round (2,100,000/50 = 42,000). Therefore, to not suffer any
        dilution from his current ownership position, Vassily [sic] would have to purchase 11.651 %
        of the new 42,000 shares, or approximately 4,893 shares. At $50 per share, those 4,893
        shares would cost him $244,650.

                68.     Although Mr. Sidorov was relying on Mr. Kelly's advice as an attorney

interpreting the provisions of the Shareholders Agreement and did not realize it at the time, this was

a misstatement of what Mr. Sidorov's antidilution protection in the Shareholders Agreement

entailed. Specifically, as described above, that protection, set forth in ~5 of that agreement, required

the company to decrease Mr. Sidorov's price per share where, as here, a subsequent share issuance

would be for less than his price per share - thereby simply awarding him more shares rather than

requiring him to contribute more money to keep his stake in the company.

                69.     Having noted the "11.651 %" number specified by Mr. Kelly as reflecting Mr.

Sidorov's stake in Cloud Daddy and the discrepancy between that and the 12% reflected in the share

certificate he had received on January 2, 2018, Mr. Sidorov asked for an explanation and a

capitalization table that would show how much was to be committed by whom in Round 2.




                                                   17
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 18 of 54




                70.     Specifically, in an October 30, 2018 e-mail to Mr. Malkov, Mr. Sidorov asked

whether there had been dilution since the date of his share certificate and, if so, why he had not

been informed and/ or asked to vote on whatever corporate action had led to any such dilution and

why a new share certificate had not been issued. Mr. Malkov responded to say he would inquire of

Messrs. Merces and Kelly but stated that there had been no dilution of shareholders thus far.

                71.     Mr. Malkov responded further on October 31, 2018, attachin g an e-mail

from Mr. Kelly, which taken together, stated that as of the present tim e, there had not yet been any

dilution nor official action taken by Cloud Daddy or its Board, but that the confusion was due to the

fact that defendant Garmal (as above, Mr, MaLkov's LLC, in which other Cloud Daddy investors

were, unbeknownst to Mr. Sidorov at the time, also members) had allegedly put $50,000 into Cloud

Daddy for "additional [a]rtificial intelligence detection module and related patent filing," with Mr.

Merces putting in $25,000 and Yuri Brazhnikov putting in $17,000 "to cover ongoing expenses until

A2 [financing round] is closed in November," and while Mr. Kelly had initially thought to ascribe

those investments to the Round 1 financing in informing Mr. Sidorov of how much he would be

diluted in Round 2, they would now be ascribed to the Round 2 financing, such that "all of the

necessary transactions will be approved by the appropriate corporate Board action of Cloud Daddy,

 Inc. and will become effective simultaneously with the closing of the second round of financing."

                 72.    The next day Mr. Kelly proceeded to send Mr. Sidorov a revised

 capitalization table, with the return of the $50,000 to Garmal now to be convertible into shares of

 common stock at $50 per share as part of the closing of the Round 2 financing. The amount to be

 raised in the Round 2 financing, according to Mr. Kelly, continued to be $2.1 million, yielding "a

 total valuation of $7,100,000 (142,000 [shares] multiplied by $50)."

                 73.     In a series of follow-up emails on November 8-10, 2018, Messrs. Malkov and

 Kelly continued to solicit an additional investment from Mr. Sidorov of what was now calculated as



                                                    18
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 19 of 54




$252,000 to avoid dilution, in conjunction with which they wished Mr. Sidorov to sign another

version of a shareholders agreement. Mr. Sidorov was told by Mr. Kelly that the valuation for the

total of his $452,000 investment in the company would thereupon be $600,000, based on a $5

milli on pre-money valuation for the company as a whole.

                 7 4.   Mr. Sidorov, meanwhile, continued to ask questions about the mechanics of

the proposed transaction and how they had been decided.

                 75.    Shortly thereafter, Mr. Sidorov was asked by Mr. Kelly to execute and did

execute his consent as a member of the Board to the stock split and increase in authorized shares

that would be needed b conjunction with the proposed transaction.

                 7 6.   When he was sent a Round 2 subscription agreement ("Round 2

Subscriprion Aereement") by Mr. Merces on November 21, 2018, attaching a capitalization table, he

responded that the attached table was confusing and asked Mr. Malkov to "include who is pulling

money into the round and what the post-money shareholder composition will be."

                 77.    Mr. Malkov did not provide a direct answer to this question and stated that

while he could not yet provide a post-money capitalization table due to the fact that "we are still

deciding if we will take money from 2 other investors," the "[t]otal raise amount [of $2.1 milli on] is

not changing."

                  78.   Mr. Malkov knew full well, at the time he was characterizing the "[t]otal raise

 amount" as $2.1 milli on that this statement was false and that nothing even approachin g this

 number was, in fact, being raised as part of the fraudulent Round 2 financing.

                  79.   Mr. Kelly then proceeded, on November 22, 2018, to send Mr. Sidorov a

 version of the Round 2 Subscription Agreement that was already executed by the company, but Mr.

 Sidorov, before agreeing to anything, continued to insist on seeing a post-money capitalization table




                                                    19
         Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 20 of 54




in order to know who was investing what in the company in conjunction with the second

investment round.

               80.     Mr. Malkov sent the following response on November 23, 2018:

       John is off today (and possibly tomorrow), but we asked him to compile tentative 'post
       money' CAP table (after 2.1 mln round) last night after your e-mail below. As we discussed -
       there are 2 investors in question - Ron and Spencer K.upfermans; after speaking with you,
       and some thinking - I believe we should go ahead with accepting them as part of round A2.
       They should bring savvy business dev experience in the software field, as well as good
       connections in Channel Partners network. So unless there will be objections [fjrom you (I
       already spoke with co-founders and YB LLC[,] just as with you and Joe) - I believe we
        should go ahead with them.

       Alternatively we were considering to splitting remaining 486K between my LLC, YB LLC,
       AIZ..llP /PKP LLCs a[n]d yourself (if you would like to go for it). Anyway - here is the list.
       Once John compiles it into post-money XLS, checks it - I will send it to you:

       YB Investments, LLC - $150,000.00
       GA RM AL, LLC - $800,000.00 (of which $100,000 is already invested under debenture)
       Joe Merces - $25,000.00
       Vasily Sidorov - $252,000.00
       AK.RP, LLC - $150,000.00
       PKP, LLC - $150,000.00
       VMVS, LLC. - $25,000.00
       Alex Pshezhetsky - $12,000.00
       Vadim Elkin - $50,000.00
       Ron and Spencer K.upferman - $486,000.00
       2,100,000.00

        Some of this money was already invested under debentures as discussed, and now as we
        have the approval for the stock split and issuance of the shares - we will complete the rest.

        2 new guys we got on the list bring also strategic +s in marketing and in Healthcare vertical.

        PS. Just got a text from Golbergs - they may want to put more in, so may decrease
        Kupferman's or my portions (or split) 100k. It does not change much though - will tell John.

                81.     Relying on the information and calculations provided, Mr. Sidorov

 confirmed on November 26, 2018 that he would be investing the $252,000 he was falsely told was

 necessary to maintain his 12% stake in the company.

                82.     In a further e-mail of November 27, 2018, Mr. Malkov sent Mr. Sidorov a

 "Subscription Package" that made clear that the following investors would be participating in the


                                                   20
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 21 of 54




Round 2 financing, all at the price of $50 per share, with the listed percentages reflecting these

investors' post-Round 2 ownership of the company:

        Ron Kupferman: 4,860 / $243,000 / 3,423%
        Spencer Kupferman: 4,860 / $243,000 / 3,423%
        Vadim Ellcin: 1,500 / $75,000 / 1,056%
        Alex Pshezhetsky: 240 / $12,000 / 0,169%
        Joe Merces: 500 / $25,000 / 0,352%
        GARMAL: 13,500 / $675,000 / decreasing from 51% to 45,423% ....
        Sidorov: 5,040 / $2[5]2,000 / 12%
        AKRP: 3,000 / $150,000 / 7,394%
        PKP: 3,000 / $150,000 / 7,394%
        YB Investments: 3,000 / $150,000 / 5,634
        Total financing round size - $2,100,000

                83.     Based on this final information, which was false and known by Mr. Malkov

to be false, Mr. Sidorov executed the Round 2 Subscription Agreement on November 27, 2018 and

sent it to Messrs. Malkov and Merces, in conjunction with which, before the end of 2018, he

transferred the full $252,000 at issue to the company.

                 84.     Notably, however, as discussed further below, as Mr. Sidorov discovered

significantly later and well after making his $252,000 investment in Round 2, nothing approaching

the $2.1 million total unequivocally stated by Messrs. Malkov and Kelly as coming in Round 2 was

 ever contributed or intended to be contributed: among other things, the Kupfermans did not

 contribute anything at all until coming in through a separate transaction at a substantially lower per-

 share price that occurred many months later, and the terms of which were deliberately concealed

 from Mr. Sidorov and approved without his knowledge and consent, while others deceptively listed

 by Messrs. Malkov and Kelly as contributors to Round 2- most notably Garmal, AKRP, LLC and

 PKP, LLC -were, in reality, simply awarded shares in an opaque fashion in exchange for "sweat

 equity." In total, other than Mr. Sidorov's contribution of $252,000, prior to the Kupfermans' later

 investment at a lower price, only another $172,000 of the purported $2.1 million was, in fact,

 invested.



                                                    21
            Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 22 of 54




   D. Cloud Dadcfy's Operations Between Mr. Sidorov's Second Investment and the Kupfermans Transaction

                  85.   As of January 11, 2019, Mr. Malkov continued painting a picture of a rosy

future and high valuation for Cloud Daddy, sending Mr. Sidorov news of the acquisition of a

competitor by Amazon for between $200 and $250 million and stating that Cloud Daddy was a

better product.

                  86.   On January 14, 2019, he further stated that Cloud Daddy "is doing quite well

so far" and, tracking its "quicklly]" "growing" "footprint," represented that Cloud Daddy had two

new significant customers, that 28 customers were using the trial version, with a significant

percentage of those expected to transition to the paid version, that two new full-time sales

executives had been hired and that a version 2.0 with significant improvements to the Cloud Daddy

product would soon be concluded.

                  87.   Mr. Malkov sent along yet more good news about new customers and

positive press coverage ("Cloud Daddy has won the 2018 Backup & Disaster Recovery Award,

presented by Cloud Computing Magazine!") in February.

                  88.   In March, Mr. Malkov sent an investor update from Mr. Merces touting yet

more positive press coverage, noting overwhelmingly positive customer reviews, the release of a new

update to the product, a new partnership to add secure messaging to the product's functionality and

support for the product in more geographic regions.

                  89.   In response, in an e-mail of March 18, 2019, Mr. Sidorov, while

acknowledging the positive news, asked Messrs. Merces and Malkov to see actual hard data

concerning the company's fortunes and finances. In addition, addressing Mr. Malkov in particular,

he wrote:

        Konstantin, I am a little puzzled by why our "board" does not really operate. Is there
        nothing for us to discuss? 2018 has passed, we are already in the 3rd month of 2019 ... To
        me this is a sign of either everything going GREAT, or of things going PRETTY BAD.


                                                    22
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 23 of 54




       Either way it would be useful to have some level of regular discussion going. I can tell you
       that this case is very unusual for my portfolio: regardless of the project/business
       development stage, there is some level of communication with the investors on a
       weekly/monthly/quarterly basis. This is makin g me a little nervous, to be honest.

                  90.    Mr. Merces responded with, among other thin gs, a P&L for 2018 showing

total sales of only $14,074.55 and a net loss of $704.400.



    E. The Undisclosed Kupfermans Transaction

                  91.    In mid-April 2019, Mr. Merces sent Mr. Sidorov a further e-mail stating that

a Board meeting would be scheduled in a few weeks, with an agenda to be sent a few days prior. No

such agenda or other notification of a Board meeting was ever sent to Mr. Sidorov, however.

                  92.    Ten days later, on April 26, 2019, a meeting of the Cloud Daddy's

shareholders was apparently held, and a few days later, on April 29, 2019, a Board meeting was

apparently held.

                  93.    Mr. Sidorov did not receive notice of and was never invited to either meeting

and never received any documents pertaining to those meetings.

                   94.   On information and belief, the exclusion of Mr. Sidorov from those meetings

was deliberate.

                   95.   The meetings were apparently led by Messrs. Kelly and Malkov, despite the

 fact that Mr. Merces, who was present, was ostensibly Chairman of the Board.

                   96.    During these meetings, a transaction involving the Kupfermans (a father

 (Ron) and son (Spencer)) was allegedly approved, in which the Kupfennans were permitted to

 acquire an over 14.5% stake in Cloud Daddy at a significantly discounted price of $18.95 per share

 (hereinafter the "Kupfermans Transaction").

                   97.    During these same meetings, Spencer Kupferman was named Cloud Daddy's

 CEO, another fact not known to Mr. Sidorov at the time.



                                                    23
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 24 of 54




               98.      Despite, as described above, both having clearly represented to Mr. Sidorov

that all shareholders, includin g the Kupfermans would be buying shares at $50 per share as part of

the Round 2 financing that had occurred in November 2018, neither Mr. Malkov nor Mr. Kelly

disclosed the actual terms of the Kupfermans Transaction to Mr. Sidorov. In fact, as described

further below, Mr. Sidorov was not told and did not discover the price at which the Kupfermans

had been allowed to buy in until a year-and-a-half later, in October 2020.

                99.     On information and belief, the non-disclosure of this key information and

the failure to get his consent and approval for the Kupfermans Transaction and Spencer

Kupferman's appoir1tment as CEO was intentional, as Mr. Malkov and his collaborators understood

that Mr. Sidorov would have been an obstacle to the terms of the Kupfermans Transaction and

would have immediately realized he had been deceived in the course of the Round 2 financing.

                100.    As noted, the Kupfermans Transaction was utterly inconsistent with the

terms of the Round 2 investment that had been represented to Mr. Sidorov by both Messrs. Malkov

and Kelly in e-mails and the post-money capitalization table for Round 2 that had induced him to

make his additional $252,000 investment.

                 101.    The Kupfermans Transaction, made without disclosure to or the consent of

 Mr. Sidorov, was also undertaken in plain violation of multiple rights to disclosure, consent and

 dilution protection in his Shareholders Agreement, including, without limitation, 112(b), 3(f), 3(h)

 and S(a) thereof.

                 102.    In the weeks after the meeting, as part of the Kupfermans Transaction that

 brought them into the company, Mr. Sidorov was asked to execute and, on May 17, 2019, did

 execute an Amended and Restated Shareholders Agreement ("Second Shareholders Agreement"),

 attached as Exhibit B hereto, a document he - again, operating under the deliberately induced

 misconception that the Kupfermans were coming in on the same terms as all other Round 2



                                                    24
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 25 of 54




investors and on the false representation that a total of $2.1 milli on was being contributed in Round

2 - was led to believe was necessary to complete the Round 2 financing and bring the Kupfermans

into the fold.

                 103.   Among the changes in the new agreement, which purported to amend the

Shareholders Agreement, was a provision (appearing at      11 (f)) thereof that stated that if Mr. Malkov
was not working for Cloud Daddy on a full-time basis by January 1, 2020 "and thereafter for a

period of at least six months ending on June 30, 2020," 9,079 shares of Common Stock in the

company would be issued by Garmal to the Kupfermans, while Mr. Sidorov, as well as all other

investors, would also receive from Garmal an amount of shares calculated by dividing 9,079 by the

number of shares then outstanding.


    F. Mr. Sidorov's Mounting frustrations with Cloud Dadcfy's
       Operations During Spencer Kupjerman 's Tenure as CEO

                 104.   In October 2019, following an October 17, 2019 Board meeting - the

company's first since the Kupfermans Transaction- Mr. Sidorov followed up with concrete

requests to Mr. Malkov to get a grip on the company's governance, budget and business strategy

going forward.

                 105.   Mr. Malkov's response, among other things, included a monthly budget

showing $24,500 in sales, as compared to a monthly burn (net of revenues) of $87,780, and a balance

sheet continuing to show no IP assets and nothing other than $232,000 in cash in the bank. Shortly

thereafter, he also promised to speak to Mr. Kelly and make sure proper governance would be

instituted.

                 106.   Mr. Sidorov also voiced frustration at the manner in which the Kupfermans

had been brought into the company without proper procedures and Board resolutions, as well as at

the fact that he had not been immediately told that they did not actually participate in the Round 2



                                                    25
           Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 26 of 54




financing at the same tim e as other investors. (He was not, at this point, yet aware of the fact that

they had also bought in at a much lower per-share price, as described further below.)

                 107.      In response, Mr. Malkov sent to Mr. Sidorov documents pertainin g to the

Kupfermans Transaction, including relevant Board action with regard thereto, all of which Mr.

Sidorov had not previously seen and which had apparently been discussed and approved at the

alleged April 26, 2019 shareholders meeting and/ or April 29, 2019 Board meeting, of which, as

above, Mr. Sidorov had deliberately not been notified at the tim e.

                  108.      These documents, however, did not in any way indicate to Mr. Sidorov that

the Kupfermans had been permitted to buy their shares in Cloud Daddy at a significantly lower

price, a fact that Mr. Malkov continued to conceal.

                  109.      In mid-December 2019, Mr. Malkov informed Mr. Sidorov that Mr.

Malkov's employer, for which he was apparently still working as CTO, had been acquired by

Acronis International GmbH ("Acronis").

                  110.      While, as described further below, Mr. Sidorov did not discover this until

 substantially later,   viz., August 2020, Mr. Malkov would, in fact, proceed to be employed on a full-time

 basis by Acronis and, on information and belief, continues to be employed on a full-time basis by

 Acronis to the present day.

                   111.     His full-time employment status with Acronis is a breach of ,1 (f) of the

 Second Shareholders Agreement (described above), which required his full-time employment with

 Cloud Daddy by January 1, 2020 and, moreover, was a violation of the fundamental understanding

 on which Mr. Sidorov - and, on information and belief, the Kupfermans as well - had invested in

 Cloud Daddy, viz., that Mr. Malkov was its driving force and would be fully and actively involved in

 every aspect of its operations but particularly in the continued development of its core product.




                                                       26
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 27 of 54




                  112.    During this same tim e period, viz., on November 30, 2019, Spencer

Kupferman resigned as CEO of Cloud Daddy. The CEO role was not filled by anyone thereafter

and, on information and belief, Cloud Daddy ceased to engage in any significant marketing and sales

of its product.


    G. Mr. Sidorov's Continued Frustrations with Cloud Daddy's
       Operations After Becoming Chairman of the Board

                  113.    In mid-January 2020, in the course of responding to numerous questions and

concerns Mr. Sidorov had about the company's past and continued lack of proper corporate

governance, Mr. Malkov disclosed that he had loaned money to Cloud Daddy.

                  114.    On February 7, 2020, a Board meeting took place during which Mr. Sidorov

was elected Chairman of the Board.

                  115.    After being elected Chairman, Mr. Sidorov continued in his longstanding

effort to create more transparency and formality in Cloud Daddy's operations and to gain a better

grasp of the company's financial situation and business strategy going forward.

                   116.    In March 2020, Mr. Sidorov pressed Mr. Malkov for formal documentation

 as to the alleged loan Mr. Malkov had provided to Cloud Daddy, in response to which Mr. Malkov

 explained that there had been no forrnal note but that the loan could be convertible into shares

 during the upcoming round of financing that had been discussed for some time.

                   117.    In early March, Mr. Malkov also sent out the company's financial statements,

 which, for 2019, stated revenue of $202,524 and a net loss of $1,208,754.

                   118.    In the course of back-and-forth with Spencer Kupferman and others during

 March 2020, Mr. Sidorov also came to learn that Cloud Daddy, as of the present time, was largely no

 more than a product without a real business surrounding it or a solid strategy to generate sales.

 Notably, Mr. Malkov himself agreed with that assessment.



                                                     27
         Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 28 of 54




               119.    In early April 2020, Mr. Sidorov called for a Board meeting to be held to

discuss, among other things, Cloud Daddy's funding, plans and operations for the rest of 2020.

               120.     In anticipation of the Board meeting, Mr. Malkov sent an itemization of an

alleged $94,310 in payments that he had personally advanced on behalf of the company, but the

underlying files allegedly documenting these payments were lacking significant details, including who

was making payments to whom and in consideration for what.

                121.    In anticipation of the Board meeting, Mr. Malkov also circulated an e-mail

drafted by Mr. Kelly and containing proposed terms for the further round of financing that had long

been discussed. Those terms contemplated a pre-money company valuation of $3.2 million, such

that each outstanding share of common stock had a value of $19.55.

                122.    Due to the failure of Mr. Malkov to get together materials necessary for the

Board meeting, however, a Board meeting was not held until June, when Mr. Malkov himself called

for a meeting to be held.

                123.    Such a meeting was held on June 19, 2020, and during the meeting Mr.

Sidorov raised concerns about the company's lack of a sales and marketing strategy.

                124.    During that meeting as well, Mr. Malkov submitted an updated table of

expenses, totaling $138,089, allegedly covered by him on behalf of Cloud Daddy.

                125.    During July and August 2020, Mr. Malkov, as well as Mr. Merces, reported

on ongoing discussions to try to sell Cloud Daddy to Mr. Malkov's employer, Acronis. Mr. Sidorov

and Spencer Kupferman both repeatedly raised concerns about the lack of transparency in the

process of shopping Cloud Daddy to Acronis, a particular concern with Mr. Malkov being employed

by Acronis.

                126.    During the course of this process, Mr. Sidorov also discovered for the first

time that Mr. Malkov was actually working for Acronis on a fitll-time basis.



                                                   28
         Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 29 of 54




                127.     The mutual concerns raised by Mr. Sidorov and Mr. Kupferman led to an

exchange of communications between them in which, inter alia, Mr. Kupferman revealed the extent

to which he believed that he and his father had been misled and deceived by Mr. Malkov in the

process of soliciting their investment in the company, including having been told by Mr. Malkov that

their investment would be followed in short order by an additional $700,000 in further funding,

similar to the manner in which Mr. Sidorov's second investment had been fraudulently induced

through the knowingly false promise that it was to be part of a $2.1 million round of investment.


    H. The Initial Disclosure to Mr. Sidorov of the True Nature of the Kupjermans Transaction

                 128.    During a call between Mr. Sidorov and the Kupfermans on October 4, 2020,

Mr. Sidorov discovered for the first time that the Kupfermans, in investing in Cloud Daddy in

Round 2, had paid a different and much lower price than his $50 per share and that the $2.1 million

represented as having been raised in Round 2 had not actually been raised.

                 129.    In response to discovering this information, Mr. Sidorov, on October 6,

2020, asked Mr. Malkov for full information on each round of Cloud Daddy funding, including

amounts contributed by each investor. Mr. Malkov claimed he needed time to check with Mr. Kelly

to gather such information.

                 130.     In the meantime, on October 7, 2020, Ron Kupferman forwarded to Mr.

Sidorov a March 22, 2019 e-mail he had received from Mr. Malkov, which, in turn, forwarded an e-

mail from Mr. Kelly, which contained, inter alia, the following: "Ron and Spencer are not paying $50

 per share like everyone else did. Their price per share is actually about $18.95/share ($250,000

 divided by 13,195)."

                  131.    Ron Kupferman also explained to Mr. Sidorov that he and his son had been

 falsely told by Mr. Malkov that Mr. Sidorov was made whole in connection with the down round of

 investment, viz., that the dilution in Mr. Sidorov's stake in the company due to the far lower per-


                                                       29
            Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 30 of 54




share price paid by the Kupfermans was accounted for in the company's dealings with Mr. Sidorov.

This, of course, had not occurred.

                  132.    Mr. Kupferman likewise explained that the Kupfermans had lost faith in Mr.

Malkov's ability as a manager after promises of his to them that had been made at the tim e of their

investm ent, includin g Mr. Malkov's promise that another $700,000 to $800,000 would be invested

shortly after their investment, did not come to fruition, as well as due to Mr. Malkov repeatedly

failin g to document his alleged expenditures on Cloud Daddy's behalf.



    I.    Mr. Sidorov's Demandsfor Further Information and Messrs. Malkov and Kel/y's Evasions

                  133.    After this correspondence, Mr. Sidorov put more pointed questions to

Messrs. Malkov and Kelly about the discrepancy between his $50 per-share price paid in Round 2

and the Kupfermans' $18.SO per-share price and asked them for documentation as to what each

investor had paid in that round of financing.

                  134.    Other than stating that the lower per-share price for the Kupfermans had

been offered "on perception of their significant future contribution to business development, sales

and marketing," Mr. Malkov put off Mr. Sidorov's query, telling him he would need to connect with

Mr. Kelly to get the information together and that he personally was "not a specialist in matters

relating to shares and equity."

                  135.    On October 10, 2020, Mr. Malkov responded to Mr. Sidorov by forwarding

an e-mail from Mr. Kelly that Mr. Kelly apparently re-sent in response to Mr. Sidorov's query after

having initially sent it to Mr. Malkov a year earlier, in October 2019. The e-mail, in relevant part,

stated:

          Konstantin, [a]s you requested, set forth below are the amounts invested and the price per
          share paid by each investor for shares of the Company's stock sold in the first two rounds of
          financing. Please note that our Firm was not involved in the first round of financing and,
          therefore, we do not have copies of the subscription agreements signed by each investor in
          that round. Accordingly, the amount invested and price paid by each shareholder described


                                                      30
        Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 31 of 54




      below for the Round 1 financing are derived from the post-financing capitalization table for
      the Company that Joe Merces sent me at the start of the Round 2 financing (which is the
      first spreadsheet attached to this email).

      ROUND 1 As we discussed, beside Garmal, the only investors listed on the post-financing
      capitalization table who actually paid cash for their shares, were YB Investments, Vasily
      Sidorov, Lilly Golberg and VMVS Consulting. All other investor[s] paid for their shares with
      "sweat equity". Based upon the post-financing capitalization table, YB Investments paid
      $666.67 per share, Vasily Sidorov paid $1,111.11 per share, and Lilly Golberg and VMVS
      Consulting both paid $1,333.33 per share. As you recall, after the completion of Round 1
      and in preparation of obtaining more financing in Round 2, the Company completed a
      forward stock split of 66.666 to 1 to achieve a $50.00 per share valuation with 100,000 shares
      outstanding, thereby resulting in a pre-money valuation for the Company of $5,000,000. As a
      result of that stock split, all of the investors in the Company at the end of Round 1 received
      additional shares, which is reflected on the second spreadsheet attached to this email.

       ROUND 2 All investors in Round 2, other than RJK Investments (Ron Kupferman) and
       Spencer Kupferman, paid $50.00 per share for their stock. RJK Investments paid $18.947
       per share and Spencer Kupferman paid $18.945 per share. As a result of Ron and Spencer
       paying less than $50.00 per share, Vasily's anti-dilution provisions kicked in and Vasily and
       the other investors who put money into the round received additional shares as a result. The
       post-financing capitalization table for the Company after the completion of Round 2 and the
       application of the anti-dilution provisions is attached to this email as the third spreadsheet.

               136.    Mr. Sidorov continued to press for a full capitalization table and for full

information on investments in Cloud Daddy since 2017, which Mr. Malkov stalled in providing.

               137.    Mr. Sidorov, in the meantime, communicated with Mr. Merces regarding the

manner in which the transaction involving the Kupfermans had been approved. Mr. Merces wrote

to Mr. Sidorov that "[o]n 4/29/2019 we had a board meeting that was handled directly by

Konstantin and John Kelly to review and approve 9 document resolutions related to the

Kupfermans." Mr. Merces forwarded a relevant e-mail thread pertaining to that meeting, which

thread had not included Mr. Sidorov on any of the e-mails.

               138.    During the ensuing days and weeks, Mr. Sidorov - including by invoking

his formal right to receive information pursuant to the shareholder agreements he had signed -

continued to press Messrs. Malkov and Kelly for responses to basic questions he had posed

concerning the finances and capitalization history of the company, but Messrs. Malkov and Kelly



                                                  31
         Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 32 of 54




repeatedly delayed and equivocated, even while acknowledging that Mr. Sidorov had been

improperly diluted.

                139.    On November 9, 2020, Mr. Malkov issued a partial response to some of Mr.

Sidorov's queries. Among his responses was a contention that the company did not have a

functioning Board until the Kupfermans were brought into the company and that, prior to that,

"[a]ll decisions were made informally and collectively prior [t]o that - Joe, myself, Max Smetannik ov,

Vlad (he is here in NJ responsible for the Web Site and source code repository), and Yuri[y]

Kozhynov."

                140.    Among Mr. Malkov's other troubling responses was a contention that some

$600,000 had been paid to programmers workin g in Russia, with no backup offered for such alleged

payments, and a revelation that the amount of capital raised in Round 2 was not, in fact, the $2.1

milli on that had Leen represented in the post-111.oncy capitalization tables sent to Mr. Sidorov (and,

apparently, to the Kupfermans) by Messrs. Malkov and Kelly at the tim e. In fact, he revealed, only

approximately $1.3 million in actual cash had been raised in total in Round 1 and Round 2, with

approximately $600,000 being the estimated value of sweat equity on Mr. Malkov's own part.

                141.    On November 20, 2020, John Kelly wrote an e-mail to Mr. Sidorov copying

Mr. Malkov and purporting to explain away as an inadvertent error the deception that had occurred

with regard to Mr. Sidorov having been induced to buy shares at $50 per share while the

Kupfermans were bought in at $18.50 per share. In the course of the e-mail, Mr. Kelly, while

admitting that Mr. Sidorov had been improperly diluted as a result of the manner in which the

transaction had been handled, lied in denying his own plain involvement in Mr. Sidorov's initial

investment in the company, characterized decisions as having been made by the company despite

the fact that Mr. Sidorov, as a Board member, was not involved in or notified of any such decisions,

mischaracterized all investors other than the Kupfermans as having paid $50 per share in Round 2



                                                    32
         Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 33 of 54




despite the fact that Garmal had received shares as "sweat equity" and had transferred shares to

several other investors (as described further below), thereby effectively lowering their price, admitted

that he and the company had been "well aware" of Mr. Sidorov's anti-dilution rights at the tim e the

Kupfermans eventually invested at a per-share price of $18.50 (in what Mr. Kelly was now

categorizing as a third round of investment) but falsely stated that Mr. Sidorov had been asked to

sign a waiver of those anti-dilution rights. He admitted that Mr. Sidorov had, in fact, not yet been

made whole for the dilution that had taken place. The e-mail also failed to address or explain why

Mr. Sidorov had not been notified about the details of the Kupfermans' investment until Mr.

Sidorov had inadvertently discovered those facts over a year after the transaction had taken place.

                142.    Mr. Sidorov called for a Board meeting, and one took place on December 4,

2020.

                143.    During that meeting, Mr. Malkov admitted, among other things, that at the

tim e he had induced Mr. Sidorov to invest in the company in Round 1, and, in fact, at every point

prior to the investment of the Kupfermans in April-May 2019, Cloud Daddy did not so much as

have title to the software that was its principal product. He likewise did not have adequate

documentation of money that was allegedly paid to developers but promised to produce such

documentation.

                 144.    In response to Mr. Sidorov's pointed questions, neither Mr. Malkov nor Mr.

Kelly was able to account for why Mr. Sidorov had been induced to invest another $252,000 into the

company in Round 2 to avoid dilution and on the false representation of a $2.1 milli on round of

investm ent and why he had not been notified that the Kupfermans had, in fact, only invested later

and at a significantly lower price.




                                                   33
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 34 of 54




   ].   Mr. Sidorov's Further Discoveries Concerning Cloud Dadcfy's Software and the Company's
        Continued Failure to S upp!J Information to Which Mr. S idorov Is Entitled

                  145.   In the next several days, Mr. Sidorov reached out to the developers in Russia

who had worked on the Cloud Daddy software and learned from them that they were generally of

the opinion that the software was still vety raw, with few or no unique features and much work still

necessary to make it competitive. The product, in their view, was also not ready to deal with high

data volumes, which significantly limited its customer base. Generally, in their view, the product

would need another six months of work from approximately 20 developers to bring it up to the level

of competitors.

                  146.   Mr. Sidorov also learned that it was extremely unlikely that the developers

had been paid anything approaching the $1 million had allegedly spent by Mr. Malkov and Garmal

on product development.

                  147.   Mr. Sidorov alerted the rest of the Board of his findings, and in response,

Mr. Malkov denied at least some of these claims and promised that he would provide

documentation as to the amount the developers had been paid for their work. No such

documentation to show, in any remotely transparent fashion, the full amount allegedly paid to such

developers was ever provided, however, despite Mr. Sidorov's repeated requests for such

documentation.

                  148.   In mid-December 2020, Mr. Sidorov and the Kupfermans began to demand

that Cloud Daddy and/ or Mr. Malkov buy out their investments in the company and make them

whole for their losses, and negotiations ensued over the next several months that were conducted,

for Cloud Daddy's and Mr. Malkov's part, by Mr. Kelly, who claimed to be acting as counsel for the

company but who plainly appeared to be acting in Mr. Malkov's personal interest and on his direct

instructions.


                                                      34
         Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 35 of 54




               149.    At the same time, Mr. Sidorov continued to press Mr. Kelly for answers to

the many basic questions concerning the company, its finances and its capitalization history that he

had put to Messrs. Malkov and Kelly repeatedly for months.

               150.    In the back and forth between Messrs. Sidorov and Kelly in February 2021,

Mr. Kelly revealed that as part of the Kupfermans Transaction, Garmal had transferred a total of

13,280 shares to other Cloud Daddy investors.

               151.    The alleged reason for the transfers to some of those other existing

shareholders - Lilly Golberg, VMVS Consulting and Vadim Elkin - was that they, like Mr.

Sidorov, had anti-dilution protections in place, and Garmal had transferred some of its shares to

them to avoid dilution as a result of the Kupfermans Transaction, while transfers by Garmal to two

other existing investors later revealed to be Garmal members (Andrey Korepanov and Pavel

Koptev, through their respective entities defendants AI<RP, LLC and PKP, LLC) had been

undertaken because these individuals allegedly worked as developers for Cloud Daddy and had

received shares from Garmal as apparent compensation for their efforts - with regard to which Mr.

Kelly further admitted that the actual underlying product development costs allegedly incurred by

Cloud Daddy were not reflected in any legal document.

                152.   Notably, any such share transfers by Garmal were in breach of Mr. Sidorov's

right of first refusal set forth in ,3(e) of the Shareholders Agreement, which prohibited any other

investors, such as Garmal, from transferring their shares without first having "made the offer to sell

such Shares to Vasily Sidorov."

                153.   Despite their continued failure to offer proof of any alleged incurring of

expenses and work on Cloud Daddy's behalf, Mr. Malkov, Garmal and those associated with them

have continued to take various actions, without regard to Mr. Sidorov's anti.dilution protections, to




                                                  35
           Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 36 of 54




push for further awards of Cloud Daddy shares to themselves as compensation for such alleged

efforts and expenses.

                 154.   With full information from Messrs. Malkov and Kelly clearly not

forthcomin g, and with Cloud Daddy, under their stewardship, unable or unwillin g to make a fair and

adequate offer of compensation to Mr. Sidorov for the numerous breaches and other wrongs

committed against him , this action follows.


                                  FIRST CAUSE OF ACTION
                        AGAINST DEFENDANTS CLOUD DADDY,
                    KONSTANTIN MALKOV AND MA XIM SMETANNIKOV
                      (Fraudulent Inducement and/ or Fraudulent Omi ssion)

                 155.   Plaintiff repeats and realleges each and evei-y allegation set forth above as if

fully set forth here.

                 156.   Defendant Cloud Daddy, acting through defendants Konstantin Malkov and

Maxim Smetannik ov, fraudulently induced Mr. Sidorov to invest $200,000 in Cloud Daddy in

December 2017 by making specific material misrepresentations of existing facts and/ or specific

omissions of material facts of which defendants had special knowledge, including, inter aiia, making

specific false representations during their conversations of July 7, 2017, September 19, 2017 and

September 28, 201 7 and in writing in the "white paper" defendants transmitted to Mr. Sidorov on

July 19, 2017, that portrayed Cloud Daddy as an existing business with a market-ready product and

significant customers (such as a Scandinavian nation and a prominent ci-ypto currency mining

company).

                 157.   Defendants, in those conversations, also communicated the specific

impression that Cloud Daddy was Mr. Malkov's project and business and that he would be actively

and fully involved in its operations, with his technical expertise being necessary to the project's

success.



                                                    36
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 37 of 54




                158.    As Mr. Sidorov later learned, Cloud Daddy was nothing but an early-stage

product (to which the company, at the tim e, did not so much as hold relevant intellectual property

rights), surroundin g which there was no existing business, much less the kind of prominent

customer base that had been conveyed by the "white paper" (Mr. Sidorov later discovered that the

customers, if they existed at all, were, at best, users of a free "trial version" of the software), and to

which Mr. Malkov himself was so insufficiently committed that he, unbeknownst to Mr. Sidorov,

was continuing to hold down a full-tim e job instead of working full-tim e to develop Cloud Daddy's

product and business.

                 159.    Defendant Cloud Daddy, acting through Konstantin Malkov and Maxim

Smetannik ov, further fraudulently induced Mr. Sidorov to invest $200,000 in Cloud Daddy in

December 2017 by making specific material misrepresentations of existing fact and/ or specific

omissions of material fads of which defendants had special knowledge concerning both the amount

of pre-Round 1 capital invested into Cloud Daddy and the amount that would be invested alongside

Mr. Sidorov's $200,000 in Round 1, including, inter aiia, by misrepresenting, in the capitalization

tables transmitted to Mr. Sidorov by Mr. Malkov in September and November 2017 to induce his

investment, "sweat equity" as invested capital and by concealing from Mr. Sidorov material

information concerning the substantially lower prices at which other investors were permitted to buy

shares.

                 160.    Defendant Cloud Daddy, acting through Konstantin Malkov, further

fraudulently induced Mr. Sidorov to invest $200,000 in Cloud Daddy in December 2017 by making

specific material misrepresentations of existing fact in portraying the Shareholders Agreement that

Mr. Sidorov would be executing as part of that transaction as, on its face, an agreement between Mr.

Sidorov, Cloud Daddy and Other Investors (i.e., those listed in Schedule I to this agreement), who were

going to be made subject to material obligations to Mr. Sidorov, including the significant "Put



                                                     37
             Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 38 of 54




Right," in   13(g) thereof), whereas Mr. Malkov, on information and belief, never had any intention to

and did not, in fact, ever present that agreement to any such "Other Investors" for signature because

he understood that the terms thereof would not be acceptable to such "Other Investors."

                  161.    As corporate counsel John Kelly - who had had input into the content of

the Shareholders Agreement and/ or offered advice with respect thereto, as reflected in his e-mails

from October-November 2017 - opined in a May 24, 2021 e-mail when confronted by Mr. Sidorov

with the lack of signatures by such "Other Investors," "It looks to me like whoever drafted the

document specijical/y didn't provide for signature pages for all of the other investors." (Emphasis

added.)

                  162.    Defendants knew the representations at issue were false and that the

omissions at issue were material and would be relied upon by Mr. Sidorov.

                  163.    Mt. Sidorov had no reason to know these representations were false and

justifiably relied on these material misrepresentations and/ or omissions in investing $200,000 in

Cloud Daddy and entering into the Subscription Agreement and Shareholders Agreement.

                  164.    Mr. Sidorov was damaged as a result of his reliance on the fraudulent

misrepresentations and/ or omissions at issue, including by entering into the $200,000 investment at

issue and through the further investment of substantial time, money and effort in the Cloud Daddy

venture thereafter.

                  165.    By reason of the foregoing, Mr. Sidorov is entitled to compensatory damages

in the minimum amount of $200,000 and a further amount to be proven at trial, plus associated

interest.

                   166.   Cloud Daddy, Mr. Malkov's and Mr. Smetannikov's conduct was gross,

wanton and willful and exhibited a high degree of moral culpability which manifested a conscious

disregard of the rights of others or was so reckless as to amount to such disregard.



                                                    38
           Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 39 of 54




                 167.   By reason of the foregoing, Mr. Sidorov is entitled to punitive damages in an

amount to be determin ed at trial.


                                 SECOND CAUSE OF ACTION
                         AGAINST DEFENDANTS CLOUD DADDY,
                    KONSTANTIN MA LKOV AND MA XIM SMETANNIKOV
                      (Negligent Misrepresentation and/ or Negligent Omission)

                 168.   Plaintiff repeats and realleges each and every allegation set forth above as if

fully set forth here.

                 169.   In inducing Mr. Sidorov's investm ent in Cloud Daddy as described herein

and in the foregoing cause of action, these defendants acted with carelessness in imparting words

and facts upon which Mr. Sidorov was expected to rely and as a result of which Mr. Sidorov was

damaged.

                 170.   These defendants had a duty to impart correct information, as they knew that

such information was desired for a serious purpose, would be relied upon by Mr. Sidorov and would

result in damage to him, if such information proved to be erroneous.

                 171.   Due to soliciting Mr. Sidorov's investment in Cloud Daddy and possessing

unique and specialized expertise, knowledge and information upon that subject, defendants were in a

relationship of trust and confidence with Mr. Sidorov and had a duty to use care in imparting

accurate information.

                 172.   Due to imparting information to Mr. Sidorov of which they had special

knowledge for purposes of soliciting his investment in Cloud Daddy, defendants also had a duty to

disclose all material information pertaining to that subject matter.

                 173.   They failed to discharge that duty and imparted false information and/ or

failed to impart full and accurate information to Mr. Sidorov.




                                                   39
            Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 40 of 54




                17 4.   Mr. Sidorov was damaged as a result of his reliance on the

misrepresentations and/ or omissions at issue, including by entering into the $200,000 investment at

issue and through the further investment of substantial time, money and effort in the Cloud Daddy

venture thereafter.

                 175.   By reason of the foregoing, Mr. Sidorov is entitled to compensatory damages

in the minimum amount of $200,000 and a further amount to be proven at trial, plus associated

interest.

                 176.   These defendants' conduct was gross, wanton and willful and exhibited a

high degree of moral culpability which manifested a conscious disregard of the rights of others or

was so reckless as to amount to such disregard.

                 177.   By reason of the foregoing, Mr. Sidorov is entitled to punitive damages in an

amount to be determined at trial.


                                   THIRD CAUSE OF ACTION
                          AGAINST DEFENDANTS CLOUD DADDY,
                          KONSTANTIN MALKOV AND JOHN KELLY
                        (Fraudulent Inducement and/ or Fraudulent Omission)

                 178.   Plaintiff repeats and realleges each and every allegation set forth above as if

fully set forth here.

                 179.   Defendant Cloud Daddy, acting through defendants Konstantin Malkov and

John Kelly, fraudulently induced Mr. Sidorov to invest a further $252,000 in Cloud Daddy in

November-December 2018 and to execute the Round 2 Subscription Agreement and Second

Shareholders Agreement in conjunction therewith by making specific material misrepresentations of

existing facts and/ or specific omissions of material facts of which defendants had special

knowledge.




                                                   40
         Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 41 of 54




               180.    In particular, such misrepresentations of material facts included (i) statements

                                                                                                 th
to Mr. Sidorov by Messrs. Malkov and Kelly in e-mails of October 23, 2018 and November 8

through 10, 2018 that Mr. Sidorov would need to invest $252,000 to avoid dilution of his investment

in Cloud Daddy; (ii) a specific statement in an e-mail from Mr. Malkov to Mr. Sidorov on November

21, 2018 that the amount raised in Round 2 would be $2.1 million and that this "[t]otal amount is

not changing," and (iii) specific lists sent to Mr. Sidorov by Mr. Malkov in e-mails of November 23,

2018 and November 27, 2018 of who would be investing the $2.1 million amount in Cloud Daddy

in Round 2 and that all would be investing at the price of $50 per share.

                181.   In fact, as Messrs. Malkov and Kelly knew at the time these

misrepresentations were made to Mr. Sidorov, the vast majority of that purported $2.1 million did

not represent any actual cash that would be contributed to Cloud Daddy, and at the time Mr.

Sidorov was induced to make his $252,000 contribution, only another $172,000 in cash was being

contributed.

                182.   Defendant Cloud Daddy, acting through defendants Konstantin Malkov and

John Kelly, further induced Mr. Malkov to enter into the Second Shareholders Agreement as part of

the Kupfermans Transaction by making, as specified above, material misrepresentations of existing

facts and/ or specific omissions of material facts of which defendants had special knowledge,

including, inter alia, the fact that the Kupfermans had been permitted to buy shares that were

purportedly in the same round of investment as Mr. Sidorov's $252,000 investment but at a heavily

discounted price of $18.95 per share, facts that these defendants took special pains to conceal from

Mr. Sidorov until he discovered them long after the Kupfermans Transaction had been secretly

approved without his involvement.

                183.    Defendants knew the representations at issue were false and knew the

omissions at issue were material.



                                                  41
            Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 42 of 54




                184.     Mr. Sidorov had no reason to know these representations were false and

justifiably relied on these material misrepresentations and/ or omissions in investing $252,000 in

Cloud Daddy and entering into the Round 2 Subscription Agreement and Second Shareholders

Agreement.

                185.     Mr. Sidorov was damaged as a result of his reliance on the fraudulent

misrepresentations and/ or omi ssions at issue, includin g by entering into the $252,000 investm ent at

issue and through the further investm ent of substantial tim e, money and effort in the Cloud Daddy

venture thereafter.

                186.     By reason of the foregoing, Mr. Sidorov is entitled to compensatory damages

in the minim um amount of $252,000 and a further amount to be proven at trial, plus associated

interest.

                 187.    Cloud Daddy's, Mr. Malkov's and Mr. Kelly's conduct was gross, wanton and

willful and exhibited a high degree of moral culpability which manifested a conscious disregard of

the rights of others or was so reckless as to amount to such disregard.

                 188.    By reason of the foregoing, Mr. Sidorov is entitled to punitive damages in an

amount to be determin ed at trial.


                                    FOURTH CAUSE OF ACTION
                           AGAINST DEFENDANTS CLOUD DADDY,
                           KONSTANTIN MA LKOV AND JOHN KELLY
                        (Negligent Misrepresentation and/ or Negligent Omission)

                 189.    Plaintiff repeats and realleges each and every allegation set forth above as if

fully set forth here.

                 190.    In inducing Mr. Sidorov's investm ent in Cloud Daddy as described herein

and in the foregoing cause of action, these defendants acted with carelessness in imparting words




                                                    42
            Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 43 of 54




and facts upon which Mr. Sidorov was expected to rely and as a result of which Mr. Sidorov was

damaged.

                191.    These defendants had a duty to impart correct information, as they knew that

such information was desired for a serious purpose, would be relied upon by Mr. Sidorov and would

result in damage to him , if such information proved to be erroneous.

                192.    Due to soliciting Mr. Sidorov's investment in Cloud Daddy and possessing

unique and specialized expertise, knowledge and information upon that subject, defendants were in a

relationship of trust and confidence with Mr. Sidorov and had a duty to use care in imparting

accurate information.

                193.    Due to imparting information to Mr. Sidorov of which they had special

knowledge for purposes of soliciting his investment in Cloud Daddy, defendants also had a duty to

disclose all material information pertainin g to that subject matter.

                194.    They failed to discharge that duty and imparted false information and/ or

failed to impart full and accurate information to Mr. Sidorov.

                195.    Mr. Sidorov was damaged as a result of his reliance on the

misrepresentations and/ or omissions at issue, including by entering into the $252,000 investment at

issue and through the further investment of substantial time, money and effort in the Cloud Daddy

venture thereafter.

                196.    By reason of the foregoing, Mr. Sidorov is entitled to compensatory damages

in the minim um amount of $252,000 and a further amount to be proven at trial, plus associated

interest.

                197.    These defendants' conduct was gross, wanton and will ful and exhibited a

high degree of moral culpability which manifested a conscious disregard of the rights of others or

was so reckless as to amount to such disregard.



                                                    43
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 44 of 54




                 198.   By reason of the foregoing, Mr. Sidorov is entitled to punitive damages in an

amount to be determined at trial.


                                  FIFTH CAUSE OF ACTION
                          AGAINST DEFENDANT CLOUD DADDY
                        (Declaration that Round 2 Subscription Agreement
             and Second Shareholders Agreement Are VoidAb Initio and Unenforceable)

                 199.   Plaintiff repeats and realleges each and every allegation set forth above as if

fully set forth here.

                 200.   By reason of the facts alleged above and, in particular, of the foregoing two

causes of action for fraudulent inducement and negligent misrepresentation, there exists an actual

case or controversy as to the validity of the Round 2 Subscription Agreement and Second

Shareholders Agreement.

                 201.   Resort to a mere breach of contract claim would not accord Mr. Sidorov the

full relief to which he is entitled in this action because, inter alia, these agreements deprived Mr.

Sidorov of significant rights he held under the Shareholders Agreement.

                 202.   By reason of the alleged above and, in particular, of the foregoing two causes

of action for fraudulent inducement and negligent misrepresentation, Mr. Sidorov asks for a

declaration that the Round 2 Subscription Agreement and the Second Shareholders Agreement are

void ab initio and unenforceable against Mr. Sidorov, and he is relieved of any performance

obligations pursuant thereto.


                             SIXTH CAUSE OF ACTION
                AGAINST DEFENDANTS KONSTANTIN MALKOV, GARMAL,
                        MAXIM SMETANNIKOV AND MVG, LLC
                              (Breach of Fiduciary Duties)

                 203.    Plaintiff repeats and realleges each and every allegation set forth above as if

fully set forth here.



                                                    44
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 45 of 54




                204.     As controlling and/ or majority shareholders in and/ o.r members of the

Board of Cloud Daddy, Garmal, Mr, Malkov (including through Ga.rmal), Mr, Smetannikov and his

entity, MVG, LLC, through which he owned Cloud Daddy shares owed fiduciary duties to deal fairly

with Mr, Sidorov as a minority shareholder in Cloud Daddy.

                205.     Instead, Mr, Malkov, Garmal, Maxim Smetannikov and MVG, LLC operated

Cloud Daddy in their own best interests by knowingly engaging in transactions that were

substantially unfair to and substantially injured Mr. Sidorov as a minority shareholder in Cloud

Daddy.

                 206.    Such transactions, included, without limitation, effecting substantial transfers

of shares in Cloud Daddy to Garmal, MVG, LLC- and two other entities, AKRP, LLC and PKP,

LLC, belonging, respectively, to Andrey Korepanov and Pavel Kotpev, two individuals who were

members of Carmal, as well as Cloud Daddy developers retained by Mr. Malkov- for no

consideration and/ or in exchange for "sweat equity," failing to disclose such transactions to Mr,

Sidorov at the relevant time, failing to secure his consent to such transactions and soliciting Mr,

Sidorov's investment and diluting his interest in Cloud Daddy through the fraudulently executed

Round 2 financing and the Kupfermans Transaction that was not properly disclosed to or voted on

by Mr, Sidorov,

                  207.   By reason of the foregoing, Mr, Sidorov is entitled to compensatory damages

in an amount to be proven at trial, plus associated interest, as well as punitive damages.


                     SEVENTH CAUSE OF ACTION IN THE ALTERNATIVE
                          AGAINST DEFENDANT CLOUD DADDY
                                   (Breach of Contract)

                  208.   Plaintiff repeats and .realleges each and eve.ry allegation set forth above as if

fully set forth here.




                                                    45
         Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 46 of 54




                 209.    To the extent that the Shareholders Agreement is held valid and enforceable,

Mr. Sidorov alleges that Cloud Daddy repeatedly and materially breached the Shareholders

Agreement in multiple respects.

                 210.    Among other possible breaches, Cloud Daddy breached:

           a.    ,J 1 (b) by repeatedly failing to provide to Mr. Sidorov the financial reports required in

                 that paragraph within the time frames specified in that paragraph;

           b. ,J1(c) by repeatedly resorting to evasion and other dilatory tactics to deny Mr.

                 Sidorov his right to reasonable inspection of the company's books of account,

                 records, reports and other papers and to discuss its affairs, finances and accounts

                 with its officers, directors and employees;

           c. ~!2(b) by engaging, without unanimous Board approval, in acts of CEO appointment,

                 interested-party transactions and contracts in excess of $100,000;

           d. ,J3(e) by failing to extend to Mr. Sidorov any notice and opportunity to exercise his

                 right of first refusal with respect to Garmal's transfer of shares to other investors

                 during the company's Round 2 financing;

           e.    ,J3(£) by failing to give proper notice to Mr. Sidorov of the terms on which stock was

                 issued to other investors during the company's Round 2 financing and in

                 conjunction with the Kupfermans Transaction;

            f.   ,J3(h) by failing to secure unanimous Board approval and the consent of all Round 1

                 participants including Mr. Sidorov to the Round 2 financing and Kupfermans

                 Transaction; and

            g. ,J3(i) by failing to grant Mr. Sidorov shares sufficient to compensate him for the

                 dilution suffered as a result of the subsequent Round 1 investment, by Mr.




                                                     46
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 47 of 54




                   Brazhnikov /YB Investments, LLC, at a lower per-share price than Mr. Sidorov's and

                   as a result of the Round 2 financing and Kupfermans Transaction.

                   211.    Such breaches damaged Mr. Sidorov.

                   212.    By reason of the foregoing, to the extent its conduct is found to be neither

expressly permitted nor forbidden by the terms of the Shareholders Agreement, Cloud Daddy

breached the covenant of good faith and fair dealing implicit in every contract as a matter of law,

insofar as its conduct deprived Mr. Sidorov of significant benefits to which he was entitled under the

Shareholders Agreement.

                   213.    Mr. Sidorov has at all tim es performed pursuant to the Shareholders

Agreement.

                   214.    By reason of the foregoing, Mr. Sidorov is entitled to compensatory damages

in an a1110u11t   to be proven at trial, plus associated interest.


                       EIGHTH CAUSE OF ACTION
     AGAINST DEFENDANTS CLOUD DADDY, GARMAL AND YURIY KOZHYNOV
                           (Breach of Contract)

                   215.     Plaintiff repeats and realleges each and every allegation set forth above as if

fully set forth here.

                   216.     To the extent that the Shareholders Agreement is held valid and enforceable,

Mr. Sidorov alleges that, as described in the foregoing cause of action, Cloud Daddy's numerous

breaches of the Shareholders Agreement were material, and Mr. Sidorov, upon discovering those

breaches, repeatedly gave the company written notice of such breaches.

                   217.     To the extent those breaches were capable of cure, they remained

unremedied for a period of at least 30 days after written notice thereof.

                   218.     In accordance with ,13(g) of the Shareholders Agreement, Mr. Sidorov, on

June 14, 2021, gave written notice to Cloud Daddy and certain of the "Existing Investors" (as that


                                                        47
         Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 48 of 54




term is used in the agreement) of his exercise of the "Put Right" set forth in that paragraph and

designated a date and tim e of June 30, 2021 at 12:00 p.m. for the purchase of his shares pursuant to

13(g

                219.    In accordance with that provision, these parties were obligated "to purchase

all of the Shares then held by Vasily Sidorov ... for a purchase price payable in cash in an amount

equal to the Vasily Sidorov Purchase Price Per Share."

                220.    In an e-mail of June 16, 2021, however, Mr. Kelly advised Mr. Sidorov, on

behalf of Cloud Daddy, that because the "Put Right" provision did not appear in the Second

Shareholders Agreement, it no longer governed, and the company had no obligation to honor Mr.

Sidorov's exercise of that right.

                221.    Both Cloud Daddy and its "Existing Investors" failed to pay over Mr.

Sidorov's purchase price on the designated date of June 30, 2021 or anytim e thereafter.

                222.    To the extent Garmal and Yuriy Kozhynov, as Existing Investors, may claim

not to have executed the Shareholders Agreement or not to have executed it in their personal

capacities, these parties are bound by its terms because they were aware of the Shareholders

Agreement, accepted its benefits and knew Mr. Sidorov was acting in reliance on that agreement.

                223.     Cloud Daddy, Garmal and Yuriy Kozhynov breached the Shareholders

Agreement by refusing and failin g, jointly and severally, to purchase Mr. Sidorov's shares in the

Company, as required by    13(g).

                224.     Mr. Sidorov has at all times performed pursuant to the Shareholders

Agreement.

                225.    By reason of the foregoing, Mr. Sidorov is entitled to compensatoi-y damages

in an amount to be proven at trial, plus associated interest.




                                                   48
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 49 of 54




                            NINTH CAUSE OF ACTION
                AGAINST DEFENDANTS GARMA L AND YURIY KOZHYNOV
                                (Unjust Enrichment)

                 226.    Plaintiff repeats and realleges each and every allegation set forth above as if

fully set forth here.

                 227.    To the extent Garmal and Yuriy Kozhynov are not held liable for their

breach of the Shareholders Agreement's "Put Right" provision at ,-i3(g) under the Eighth Cause of

Action, they should be held liable for the same amount under the theory of unjust enrichment.

                 228.    Notably, they were aware of the Shareholder Agreement and its terms, were

aware that Mr. Sidorov had executed the Shareholders Agreement and would be investing in Cloud

Daddy in reliance thereon, had an interest in Cloud Daddy and benefitted at Mr. Sidorov's expense

by securing his agreement to the transaction based on his understanding that "Other Shareholders,"

as defined in the Shareholders Agreement, were going to be made subject to that agreement and to

material rights specified in that agreement, including, inter alia, its "Put Right" in ,-i3(g), whereas, in

fact, on information and belief, those Other Shareholders were never asked to execute the

agreement.

                 229.    It is against equity and good conscience to permit these defendants to retain

the benefit they received by virtue of Mr. Sidorov's investment in Cloud Daddy, and these

defendants should be required to return the amount of that investment to Mr. Sidorov.

                 230.    By reason of the foregoing, Mr. Sidorov is entitled to compensatory damages

in an amount to be proven at trial, plus associated interest.




                                                      49
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 50 of 54




                         TENTH CAUSE OF ACTION IN THE ALTERN ATIVE
                             AGAINST DEFENDANT CLOUD DADDY
                                      (Breach of Contract)

                  231.     Plaintiff repeats and realleges each and every allegation set forth above as if

fully set forth here.

                  232.     To the extent the Second Shareholders Agreement is held valid and

enforceable, Mr. Sidorov alleges that Cloud Daddy repeatedly and materially breached the Second

Shareholders Agreement in multiple respects.

                  233.     Among other possible breaches, Cloud Daddy breached:

             a.   11(c) by repeatedly failing to provide to Mr. Sidorov the financial reports required in

                  that paragraph within the time frames specified in that paragraph;

             b. il1(d) by repeatedly resorting to evasion and other dilatory tactics to deny Mr.

                  Sidorov his right to reasonable inspection of the company's books of account,

                  records, reports and other papers and to discuss its affairs, finances and accounts

                  with its officers, directors and employees;

             c.   11(f), which required Mr. Malkov to be involved with the company on a full-time

                  basis by January 1, 2020, and which never happened;

                  234.     Such breaches damaged Mr. Sidorov.

                  235.     By reason of the foregoing, to the extent its conduct is found to be neither

expressly permitted nor forbidden by the terms of the Second Shareholders Agreement, Cloud

Daddy breached the covenant of good faith and fair dealing implicit in every contract as a matter of

law, insofar as its conduct deprived Mr. Sidorov of significant benefits to which he was entitled

under the Second Shareholders Agreement.

                  236.     Mr. Sidorov has at all times performed pursuant to the Second Shareholders

Agreement.


                                                      50
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 51 of 54




                 237.   By reason of the foregoing, Mr. Sidorov is entitled to compensatory damages

in an amount to be proven at trial, plus associated interest.



                   ELEVENTH CAUSE OF ACTION IN THE ALTERN ATIVE
                        AGAINST DEFENDANT CLOUD DADDY
                                (Specific Performance)

                 238.   Plaintiff repeats and realleges each and every allegation set forth above as if

fully set forth here.

                 239.   To the extent the Shareholders Agreement is held valid and enforceable, Mr.

Sidorov is entitled to be awarded additional shares under the terms of that agreement's    ,IS(a).

                 240.   Specifically, as described above, Mr. Sidorov's interest in Cloud Daddy was

diluted within the meaning of 15(a) as a result of Cloud Daddy's sale of securities to YB

Investments, LLC in January 2018 at a per-share price lower than Mr. Sidorov's purchase price.

                 241.   As further described above, Mr. Sidorov's interest in Cloud Daddy was

further diluted within the meaning of il5(a) as a result of the sale of securities to the Kupfermans in

April-May 2018 at a per-share price lower than Mr. Sidorov's purchase price.

                 242.   Pursuant to Shareholders Agreement il8(h), the foregoing breach

automatically constitutes irreparable harm not compensable by monetary damages and entitling Mr.

Sidorov to specific performance.

                 243.   Mr. Sidorov substantially performed his contractual obligations and was

willing and able to perform his remaining obligations.

                 244.   By reason of the foregoing, Mr. Sidorov is entitled to specific performance of

Cloud Daddy's obligation under il5(a) to award him additional shares in Cloud Daddy in an amount

to be determined at trial.




                                                   51
          Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 52 of 54




                       TWELFTH CAUSE OF ACTION IN THE ALTERN ATIVE
                              AGAINST DEFENDANT GARMA L
                                    (Specific Performance)

                 245.     Plaintiff repeats and realleges each and every allegation set forth above as if

fully set forth here.

                 246.     To the extent the Second Shareholders Agreement is held valid and

enforceable, Mr. Sidorov is entitled to be awarded additional shares under the terms of that

agreement's ~1 (f).

                 247.     Specifically, because Mr. Malkov failed to comply with his contractual

obligation under ~1 (f) to become a full-time employee of Cloud Daddy, within the meaning of that

provision, by January 1, 2020, pursuant to ~1(£), Mr. Sidorov is entitled to "receive from Garmal,

without consideration, an amount of shares of Common Stock of [Cloud Daddy] equal to the total

amount of shares of Common Stock then owned by [Mr. Sidorov] multiplied by the percentage that

is achieved by dividing 9,079 by the total number of shares of Common Stock then outstanding."

                 248.     Pursuant to Second Shareholders Agreement ~7 (h), the foregoing breach

automatically constitutes irreparable harm not compensable by monetary damages and entitling Mr.

Sidorov to specific performance.

                 249.     Mr. Sidorov substantially performed his contractual obligations and was

willing and able to perform his remaining obligations.

                 250.     By reason of the foregoing, Mr. Sidorov is entitled to specific performance of

Garmal's obligation under ~1 (f) to award him additional shares in Cloud Daddy in an amount to be

determined at trial.




                                                    52
           Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 53 of 54




                                      PRA YER FOR RE LIEF

                WHERE FORE, plaintiff Vasily Sidorov demands that judgment be entered in his

favor and against defendants as follows:

                1.     on the first cause of action, ordering Cloud Daddy, Konstantin Malkov and

Maxim Smetannikov to pay money damages in the minimum amount of $200,000 and a further

amount to be proven at trial, plus associated interest and punitive damages in an amount to be

determined at trial;

                2.     on the second cause of action, ordering Cloud Daddy, Konstantin Malkov

and Maxim Smetannikov to pay money damages in the minimum amount of $200,000 and a further

amount to be proven at trial, plus associated interest and punitive damages in an amount to be

determined at trial;

                3.     on the third cause of action, ordering Cloud Daddy, Konstantin Malkov and

John Kelly to pay money damages in the minimum amount of $252,000 and a further amount to be

proven at trial, plus associated interest and punitive damages in an amount to be determined at trial;

                4.     on the fourth cause of action, ordering Cloud Daddy, Konstantin Malkov

and John Kelly to pay money damages in the minimum amount of $252,000 and a further amount to

be proven at trial, plus associated interest and punitive damages in an amount to be determined at

trial;

                5.      on the fifth cause of action, declaring that the Round 2 Subscription

Agreement and Second Shareholders Agreement are void ab initio and unenforceable against Mr.

Sidorov;

                6.      on the sixth cause of action, ordering Konstantin Malkov, Garmal, Maxim

Smetannikov and MVG, LLC to pay money damages in an amount to be proven at trial, plus

associated interest, and punitive damages in an amount to be determined at trial;



                                                  53
         Case 1:21-cv-06192-VSB Document 1 Filed 07/20/21 Page 54 of 54




                7.      on the seventh cause of action, ordering Cloud Daddy to pay money

damages in an amount to be proven at trial, plus associated interest;

                8.      on the eighth cause of action, ordering Cloud Daddy, Garmal and Yuriy

Kozhynov to pay money damages in an amount to be proven at trial, plus associated interest;

                9.      on the ninth cause of action, ordering Garmal and Yuriy Kozhynov to pay

money damages in an amount to be proven at trial, plus associated interest;

                10.     on the tenth cause of action, ordering Cloud Daddy to pay money damages

in an amount to be proven at trial, plus associated interest;

                11.     on the eleventh cause of action, ordering Cloud Daddy to award to Mr.

Sidorov an additional number of shares in Cloud Daddy to be determined at trial;

                12.     on the twelfth cause of action, ordering Garmal to award to Mr. Sidorov an

additional number of shares in Cloud Daddy to be determined at trial;

                13.     for the fees and costs incurred in connection with this action;

                14.     and ordering such other and further relief for Mr. Sidorov and against

defendants as this Court deems just and proper.

Dated:    New York, New York
          July 20, 2021
                                                      SCAROLA ZUBATOV SCHAFFZIN PLLC



                                                                       A :e ander Zubatov
                                                     .Aitorneys for Vasi/y Sidorov
                                                      1700 Broadway
                                                     41st Floor
                                                     New York, NY 10019
                                                     Tel.: (212) 757-0007




                                                    54
